DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 12-18 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
4.	Claims 12-18 are deemed allowable for the following reason.  In particular, the following feature of independent claim 12 and inherited by dependent claims 13-18 is not believed to be taught or suggested by the prior art of record: “in at least a part of the input image data in which the density of an image to be formed is on a low density region side, the density of the toner image which is formed in the first mode is higher than the density of the toner image which is formed in the second mode.”  

Pertinent Prior Art
5.	Hirata et al. (US 2017/0242386)
	This document discloses an image forming apparatus that is configured to operate in an image forming mode A in which an image is formed in a first color gamut and an image forming mode B in which an image is formed in a second color gamut that is wider than the first color gamut (¶61).  In the image forming mode A, the peripheral speed ratio between a photosensitive drum 1 and the developing roller 4 is set at 156% and in the image forming mode B, the peripheral speed ratio is increased to 312% (¶63).  However, this document is silent on, in particular, the following feature of independent claim 12: “in at least a part of the input image 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787.  The examiner can normally be reached on M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.